Citation Nr: 1130602	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969, and from November 1977 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2005 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal was previously before the Board in September 2010, at which time it was remanded for further development.  


FINDINGS OF FACT

1. The Veteran failed to appear for VA audiological examinations scheduled in November 2010 and April 2011; he has not provided an explanation or good cause for his failure to report for the most recently scheduled examination.

2. The evidence of record does not show a bilateral hearing loss disability for VA purposes.

3. The evidence of record does not demonstrate that a relationship exists between the any tinnitus and active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.303, 3.385 (2010).

2. The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In a letter issued in September 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio, supra.  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for hearing loss or tinnitus.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate a claim of service connection was issued to the Veteran and his service representative in September 2005, before the currently appealed rating decision was issued in December 2006; thus, this notice was timely.  Although the Board acknowledges that the pre- adjudication VCAA notice issued to the Veteran in this case did not include notice of the Dingess requirements, because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot. See Dingess, 19 Vet. App. at 473.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records and private treatment records.  Statements of the Veteran and his representatives have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support her claim.

Further, the record reflects that the RO scheduled the Veteran for VA audiological examinations to evaluate the nature, extent, etiology and/or onset of a number of the disabilities on appeal.  The Veteran failed to report to the first examination which was scheduled in November 2010.  On November 30, 2010, the Veteran informed the RO that he was unable to attend the scheduled examination due to car problems.  He requested that the examination be rescheduled.  Accordingly, the RO scheduled another VA audiological examination in April 2011.  The Veteran failed to report to that examination as well.  Neither the Veteran nor his representative has provided an explanation for his failure to report, or requested that another examination be scheduled.  Under 38 C.F.R. § 3.655, when a claimant fails, without good cause, to report for an examination scheduled in conjunction with an original compensation claim, and when that examination was required to establish entitlement to the benefit sought, the decision on the claim must be made based on the available evidence of record. 38 C.F.R. § 3.655(b).  The Veteran was notified of this provision prior to being scheduled for the April 2011 examination.

In this regard, the Board points out that although VA has a duty to assist the Veteran in the development of his claim, that duty is not "a one-way street." See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). If a claimant wishes help, he cannot passively wait for it. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Insofar as the Veteran has failed to report for his VA medical examination, the Board is of the opinion that no further assistance in this regard is required on the part of VA. Accordingly, in light of the Veteran's failure to cooperate with VA's efforts to assist him with the factual development of his claims, those claims must be evaluated solely on the evidence currently of record. See 38 C.F.R. § 3.655(b).

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Contentions

The Veteran contends that his chronic otitis media in-service, along with noise exposure from weapons, caused his bilateral hearing loss and tinnitus.  Here, the Board notes that a service connection claim for otitis media was denied in a May 2006 rating decision; the Veteran did not perfect an appeal as to that issue.  

Recitation of Applicable Law

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service. 38 U.S.C.A. §1110; 38 C.F.R. §3.303(a). Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For the purpose of applying the laws administered by the VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. §3.385 (2010).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence. 38 C.F.R. §3.303(a) (2010).

Pertinent Evidence

As an initial matter, the Board notes that the Veteran's service treatment records (STR's) show normal hearing levels during both periods of active service.   The Veteran's January 1965 entrance examination was negative for hearing problems and his ears were reportedly normal.  On the audiogram, the puretone thresholds, in decibels, were as follows: 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, no entry at 3000 Hertz, and 0 decibels at 4000 Hertz in the right ear; and 10 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, no entry at 3000 Hertz, and 5 decibels at 4000 Hertz in the left ear.  

On his Contemporaneous Report of Medical History, the Veteran stated that he did not have hearing loss or other hearing problems other than otitis media when he entered service.  

From October 1967 to February 1968, the Veteran was treated for continued ear symptoms; in February 1968 he was diagnosed with chronic otitis media.  When he was treated on that date, the Veteran reported having a history of otitis media since childhood.  In May 1968, the Veteran complained of ear pain and, upon examination, he was found to have infected and inflamed ears.  No further complaints or treatment for otitis media is shown during this first period of service.  

The June 1969 Release From Active Duty examination shows no abnormalities related to the ears.  The Veteran tested 15/15 on whispered voice testing.  

Upon entrance examination in November 1974, again, no ear abnormalities were noted.  On the audiogram, the puretone thresholds, in decibels, were as follows:
10 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, no entry at 3000 Hertz, and 0 decibels at 4000 Hertz in the right ear; and 25 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 hertz, no entry at 3000 Hertz and 0 decibels at 4000 Hertz in the left ear.  

On May 1976 Discharge and Immediate Reenlistment examination, no ear abnormalities were noted.  On the audiogram, puretone thresholds, in decibels, were as follows: 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 at 3000 Hertz, and 10 decibels at 4000 Hertz in the right ear; and 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 20 decibels at 2000 hertz, 15 at 3000 Hertz, and 15 decibels at 4000 Hertz in the left ear.  

The January 1981 Discharge examination shows no ear abnormalities.  On the audiogram, puretone thresholds, in decibels, were as follows: 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 10 at 3000 Hertz, and 20 decibels at 4000 Hertz in the right ear; and 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 5 decibels at 2000 hertz, 15 at 3000 Hertz, and 10 decibels at 4000 Hertz in the left ear.  

While a review of the service treatment records shows complaints of ear problems, the Board notes that the Veteran's hearing remained within normal hearing ranges for VA purposes during his various periods of service. See 38 C.F.R. §3.385.

Post-service treatment records from the MCRCF Medical Unit show that the Veteran was prescribed medication for his ears on January 12, 2006, and June 16, 2006; however, it is not known what the medication was prescribed for because the records contain no diagnoses related to this treatment.  

A July 2006 Tennessee Department of Corrections Report of Physical Examination shows a normal clinical evaluation of the ears.  There were no complaints concerning hearing loss or tinnitus.

In September 2010, the Board remanded the Veteran's claims for the purpose of obtaining an audiological examination and nexus opinion with respect to hearing loss and tinnitus.  By letter dated in September 2010, the VA arranged for the Veteran to undergo a VA examination (scheduled for November 2010) in order to obtain the requested medical examination and nexus opinion.  The Veteran failed to report to the examination, and later reported that he was unable to attend the scheduled examination due to car problems.  He requested that the examination be rescheduled.  A Report of General Information dated February 2010, indicated that the Veteran still desired to be rescheduled for an examination.  On February 20, 2011, the RO contacted the Veteran (via telephone) to confirm/clarify his current address and telephone; the Veteran indicated that he wanted to be examined at Mountain Home VA Medical Center as opposed to Ashville.  Accordingly, the RO subsequently scheduled the Veteran's audiological examination at the Mountain Home VA Medical Center on April 15, 2011.  The Veteran again failed to report to that examination, without explanation.  

Analysis

Preliminarily, the Board notes that 38 C.F.R. § 3.655(b) makes clear that when a veteran fails to report, without good cause, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Id.  Accordingly, as the hearing loss and tinnitus claims are original claims for service connection, they must be rated based on the evidence of record.  The Board further notes here that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so. See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

a. Hearing Loss 

The Board has carefully reviewed the service and post-service treatment records.  As noted above, the four (4) in-service audiograms shows his hearing consistently remained within normal hearing ranges for VA purposes during these periods.  See 38 C.F.R. §3.385.  There were no complaints or findings of hearing loss.  Likewise, discharge examinations in 1976 and 1981 did not reflect hearing loss, tinnitus, or any other hearing abnormalities.  His ears were reportedly normal.  Post-service treatment records are limited to a few private treatment reports which show that the Veteran was prescribed Neosporin (to be applied to the outside of his ear) in June 2006, and, in July 2006, that he had a normal clinical evaluation of the ears with no complaints of hearing loss or tinnitus.  

Perhaps most notable, however, is that none of the records submitted during the pendency of this appeal show that the Veteran has a current hearing loss disability.  Indeed, there is no indication in the record that the Veteran had a diagnosed hearing loss disability, pursuant to 38 C.F.R. § 3.385, at either the time he filed his service connection claim in August 2005, or at any time thereafter.

The Veteran, as a layperson, is not competent to report that any hearing impairment that he currently experiences rises to the level of establishing a disability for VA purposes.  While the Veteran believes that he has bilateral hearing loss, as indicated by his statements only, the determination of hearing loss for VA disability purposes is based on the results of audiometric testimony and is not evidence that can be supplied by lay testimony. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the Veteran's assertions are insufficient to establish that he has a current bilateral hearing loss disability.

Without the VA audiological examination to assess the current state of the Veteran's hearing, the evidence of record simply does not show the presence of a current bilateral hearing loss disability for VA purposes.  Thus, the Board does not even reach the questions relating to in-service incurrence of disease or injury and/or nexus (i.e., the remaining elements of a service connection claim).  Indeed, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


b. Tinnitus 

Again, the Veteran contends that he has tinnitus as a result of in-service exposure to weapons noise. See VA Form 9, dated October 3, 2006. 

Unlike sensorineural hearing loss, which can be measured by objective audiometric testing, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it. For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).

In that connection, the Board notes that there is no evidence of record which disputes the Veteran's claim that he currently has tinnitus, ringing in the ears.  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that a current tinnitus disability exists, and that the first element of service connection is satisfied as to this issue.

Moving next to the second element of service connection, that of in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation of any complaints of, treatment for, or diagnoses related to tinnitus.  In any event, the Veteran contends that during his military service, he was exposed to loud noises from weapons.  The Veteran's service personnel records verify that the Veteran served in the U.S. Navy as a yeoman, or general clerk.  While the Veteran has not provided much in the way of specifics, he has indicated that he was exposed to firing weapons at some point during his active duty service. 

As noted above, the Veteran is competent to testify as to his own observable symptomatology and in-service experiences. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds no evidence which contradicts the Veteran's report of being exposed to some type of noise during his periods of service.  Accordingly, for the purposes of this decision alone, it is determine that the Veteran was exposed to acoustic trauma.  The second element of a service connection claim is therefore satisfied as well.

With respect to third crucial element of service connection, that of nexus or relationship, there is no medical evidence of record relating the Veteran's tinnitus with his in-service noise exposure.  As noted above, the Veteran's lay assertions regarding tinnitus prompted the VA to obtain a VA examination regarding its etiology.  However, as noted above, no audiological results or etiology opinions as to tinnitus were obtained due to the Veteran's failure to report to his scheduled VA examinations.  

The Board recognizes the Veteran's lay assertion that his tinnitus began in 1965 while in service.  The Board, however, notes that there is no evidence, lay or medical, showing that tinnitus was chronic from 1965 to the present.  Additionally, there is no competent medical evidence linking any tinnitus to the Veteran's military service.  As such, the Board must find that preponderance of the evidence is against the claim of service connection for tinnitus, the benefit-of-the-doubt rule is not for application.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


